DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Jake Kern, on 5/16/2022:

CLAIMS

1.	(Currently Amended) A method, comprising:
	receiving a number of inputs to a system employing an artificial neural network (ANN), wherein the ANN comprises a number of ANN partitions each having 
	determining [[an]]a particular ANN partition to which the number of inputs correspond;
reading, from the memory:	
the weight matrix data and bias data corresponding to the particular
a first cryptographic code corresponding to the particular
generating, using the weight matrix data and bias data read from the memory, a second cryptographic code corresponding to the particular 
performing a comparison of the first cryptographic code and the second cryptographic code
when the comparison results in a determined mismatch between the first cryptographic code and the second cryptographic code, issuing an indication of the mismatch to a controller of the system; 
	when the comparison results in a determined match between the first cryptographic code and the second cryptographic code, determining an output by evaluating the number of inputs to the system using the weight matrix and bias data read from the memory;
receiving updated weight matrix data and bias data corresponding to the particular ANN partition; and in response to receiving the updated weight matrix data and bias data, performing an integrity verification operation, wherein the integrity verification operation results in an integrity verification pass or an integrity verification fail;
in response to the integrity verification operation resulting in the integrity verification pass:
replacing the weight matrix data and bias data stored in the memory and corresponding to the particular ANN with the updated weight matrix data and bias data; 
generating an updated cryptographic code corresponding to the particular ANN partition based on the updated weight matrix data and bias data; and
storing the updated cryptographic code in the memory; and
in response to the integrity verification operation resulting in the integrity verification fail, preventing the replacing of the weight matrix data and bias data stored in the memory and corresponding to the particular ANN with the updated weight matrix data and bias data.

2. – 8.	(Cancelled)

9.	(Currently Amended) A method, comprising:
	storing, in a memory of a system employing an artificial neural network (ANN) comprising a plurality of ANN partitions, cryptographic codes [[for]]corresponding to the plurality of ANN partitions;
 	wherein a particular ANN partition of the plurality of ANN partitions has a corresponding set of synaptic weights and biases stored in the memory
wherein a [[the]]cryptographic code[[s]] corresponding to the particular ANN partition comprisesa digest[[s]] that is a hash [[on]]of the corresponding set of synaptic weights and biases stored in the memory
performing an integrity verification operation onparticular ANN partition[[s]] by:
reading, from the memory:	
the corresponding set[[s]] of synaptic weights and biases
the cryptographic code[[s]] corresponding to the particular ANN partition[[s]];
generating, using the set[[s]] of synaptic weights and biases read from the memory, a verification cryptographic code[[s]] corresponding to the particulars a that is a hash [[on]]of the read from the memory; 
comparing the digest[[s]] corresponding to the particular
determining that the digest corresponding to the particular ANN partition is different than the verification digest; and
in responsecorresponding to the particular ANN is different than , providing an indication of an integrity verification failure;
receiving updates to the corresponding set of synaptic weights and biases corresponding to the particular ANN partition; and in response to receiving the updates to the corresponding set of synaptic weights and biases, performing an additional integrity verification operation, wherein the additional integrity verification operation results in an integrity verification pass or an integrity verification fail;
in response to the additional integrity verification operation resulting in the integrity verification pass:
replacing the corresponding set of synaptic weights and biases stored in the memory and corresponding to the particular ANN with the updates to the corresponding set of synaptic weights and biases; 
generating an updated cryptographic code corresponding to the particular ANN partition based on the updates to the corresponding set of synaptic weights and biases; and
storing the updated cryptographic code in the memory; and
in response to the additional integrity verification operation resulting in the integrity verification fail, preventing the replacing of the corresponding set of synaptic weights and biases stored in the memory and corresponding to the particular ANN with the updates to the corresponding set of synaptic weights and biases.

10. – 12. (Cancelled) 
	
13.	(Currently Amended) The method of claim 9, wherein the method includes performing the integrity verification operation on the particularis encrypted. 

14.	(Currently Amended) An apparatus employing an artificial neural network (ANN), the apparatus comprising:
	a memory resource configured to:
		store sets of synaptic weights and biases corresponding toANN partitions
store cryptographic codes corresponding to thes of synaptic weights and biases corresponding to the
	a processora particular
read, from the memory resource:	
a[[the]] set[[s]] of synaptic weights and biases corresponding to the particular
a[[the]] cryptographic code[[s]] corresponding to the particular
generate, using the set[[s]] of synaptic weights and biases read from the memory resource, aparticulars a a[[the]] hash on the  read from the memory resource and corresponding to the particular ANN partition; 
compare the digest[[s]] corresponding to the particular
determine that the digest corresponding to the particular ANN partition is different than the verification digest; and
in response to determining that the digest corresponding to the particular ANN partition is different than the verification digest, provide an indication of an integrity verification failure;
wherein the processor is further configured to:
receive updates to the set of synaptic weights and biases corresponding to the particular ANN partition; and in response to receiving the updates to the set of synaptic weights and biases, perform an additional integrity verification operation, wherein the additional integrity verification operation results in an integrity verification pass or an integrity verification fail;
in response to the additional integrity verification operation resulting in the integrity verification pass:
replace the set of synaptic weights and biases stored in the memory and corresponding to the particular ANN with the updates to the set of synaptic weights and biases; 
generate an updated cryptographic code corresponding to the particular ANN partition based on the updates to the set of synaptic weights and biases; and
store the updated cryptographic code in the memory; and
in response to the additional integrity verification operation resulting in the integrity verification fail, prevent the replacing of the set of synaptic weights and biases stored in the memory and corresponding to the particular ANN with the updates to the set of synaptic weights and biases.

15. – 24.  (Cancelled) 

25.	(Currently Amended) An apparatus employing an artificial neural network (ANN) having a plurality of ANN partitions, the apparatus comprising:
	a memory resource configured to store weight matrix data and bias data corresponding to the plurality of
	a processor
receive a number of inputs;
		determine [[an]]a particular ANN partition of the plurality of ANN partitions to which the number of inputs correspond;
read, from the memory resource:	
particular ANN partition; and
a first cryptographic signature corresponding to the particular
generate, using the weight matrix data and bias data read from the memory, a second cryptographic signature corresponding to the particular
determine whether the first cryptographic signature and the second cryptographic signature match; [[and]]
determine a mismatch between the first cryptographic signature and the second cryptographic signature; and
responsive to determining [[a]]the mismatch between the first cryptographic signature and the second cryptographic signature, issue an indication of the mismatch; and
wherein the processor is further configured to:
receive updated weight matrix data and bias data corresponding to the particular ANN partition; and in response to receiving the updated weight matrix data and bias data, perform an integrity verification operation, wherein the integrity verification operation results in an integrity verification pass or an integrity verification fail;
in response to the integrity verification operation resulting in the integrity verification pass:
replace the weight matrix data and bias data stored in the memory resource and corresponding to the particular ANN with the updated weight matrix data and bias data; 
generate an updated cryptographic signature corresponding to the particular ANN partition based on the updated weight matrix data and bias data; and
store the updated cryptographic signature in the memory resource; and
in response to the integrity verification operation resulting in the integrity verification fail, prevent the replacing of the weight matrix data and bias data stored in the memory resource and corresponding to the particular ANN with the updated weight matrix data and bias data.

26.	(New) The method of claim 9, wherein providing the indication of the integrity verification failure includes providing an indication of a bit failure corresponding to the set of synaptic weights and biases read from the memory.

27.	(New) The apparatus of claim 14, wherein the processor is configured to:
 	generate the cryptographic codes corresponding to the ANN partitions and stored in the memory resource; and
perform the hash on the set of synaptic weights and biases corresponding to the particular ANN partition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662